Case: 20-60348       Document: 00515652492       Page: 1     Date Filed: 11/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 25, 2020
                                  No. 20-60348                           Lyle W. Cayce
                                                                              Clerk

   Margaret Campbell,

                                                           Plaintiff—Appellant,

                                       versus

   Novartis Pharmaceutical Company; Cherin M. Hall;
   Kirt Talamo; Jacqueline S. Marinac; Kristin M.
   Williamson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                      USDC No. 2:18-CV-116-KS-MTP


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Margaret     Campbell    sued   her   former     employer,    Novartis
   Pharmaceutical Company, and several Novartis employees (collectively,
   “Defendants”), alleging state law claims arising out of the circumstances



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60348      Document: 00515652492           Page: 2   Date Filed: 11/25/2020




                                     No. 20-60348


   that led to her resignation. The district court granted summary judgment
   dismissing all claims, some of which Campbell appeals. We AFFIRM.
                                          I.
          Campbell worked for Novartis from 2013 to 2017 as a medical science
   liaison (“MSL”), providing technical advice to medical professionals. She
   claims that in early 2017, shortly after Novartis realigned its MSL territories
   and assigned Campbell to a new team, co-workers began falsely accusing her
   of bullying, intimidation, and failure to collaborate well with team members.
   Supervisors put her on a “coaching plan” in June based on these complaints,
   which she claims adversely affected her prospects for advancement within
   the company. She resigned in August 2017, citing an “unresolved hostile
   work environment.” She maintains that false and unsubstantiated allegations
   of misconduct ruined her reputation and forced her out of the company.
          Campbell sued Novartis and individual Defendants in Mississippi
   state court, alleging numerous violations of state law. Novartis removed the
   case to federal district court. Defendants later moved for summary judgment,
   which the district court granted. Campbell timely appealed as to four of her
   claims.
                                          II.
          We review a summary judgment de novo. Salinas v. R.A. Rogers, Inc.,
   952 F.3d 680, 682 (5th Cir. 2020). Summary judgment is proper if the
   movant shows he is entitled to judgment as a matter of law because there is
   no genuine dispute of material fact. Fed. R. Civ. P. 56(a). Such a dispute
   “exists ‘if the evidence is such that a reasonable jury could return a verdict
   for the nonmoving party.’” Salinas, 952 F.3d at 682 (quoting Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). We may “affirm summary
   judgment on any grounds supported by the record and presented to the
   district court.” Id. (citation omitted).




                                              2
Case: 20-60348       Document: 00515652492            Page: 3     Date Filed: 11/25/2020




                                       No. 20-60348


                                            III.
          Campbell appeals four claims: intentional infliction of emotional
   distress, negligent infliction of emotional distress, intentional interference
   with employment, and breach of contract. We address each in turn.
                                            A.
          Campbell claims a triable fact dispute exists on her claim of intentional
   infliction of emotional distress. We disagree. This tort requires conduct “so
   outrageous in character, and so extreme in degree, as to go beyond all possible
   bounds of decency, and to be regarded as atrocious, and utterly intolerable in
   a civilized community.” Bowden v. Young, 120 So. 3d 971, 980 (Miss. 2013)
   (citation omitted). Relief depends on “the nature of the act itself—as
   opposed to the seriousness of the consequences.” Id. (citation omitted). “A
   claim for intentional infliction of emotional distress will not ordinarily lie for
   mere employment disputes.” Lee v. Golden Triangle Planning & Dev. Dist.,
   Inc., 797 So. 2d 845, 851 (Miss. 2001) (citation omitted).
          Campbell has not shown any evidence of conduct flagrant enough to
   meet this high standard. On appeal, she points only to evidence that Novartis
   team members (without identifying any individual Defendants) unfairly
   reported her to the company’s H.R. department and used these allegations
   to ruin her reputation within the company. 1 Even viewing this evidence in the
   light most favorable to Campbell—and even assuming any alleged conduct
   can be attributed to any Defendant—it does not reveal conduct sufficiently
   “outrageous” and “extreme” to support an intentional infliction claim.
   Summary judgment was therefore proper.


          1
            Campbell also pressed a defamation claim in the district court, but the court
   granted summary judgment for lack of any specific evidence of defamatory statements.
   Campbell does not appeal dismissal of that claim.




                                             3
Case: 20-60348       Document: 00515652492             Page: 4      Date Filed: 11/25/2020




                                        No. 20-60348


                                             B.
           We likewise find no triable dispute on Campbell’s claim of negligent
   infliction of emotional distress. The district court correctly held that this
   claim is barred against Novartis by the exclusive-remedy provision of the
   Mississippi Worker’s Compensation Act (“MWCA”). “[F]or a tort claim
   against an employer to fall outside the MWCA . . . the actions of the employer
   [must go] beyond negligence, gross negligence, or recklessness.” Bowden,
   120 So. 3d at 976. The MWCA’s remedy is exclusive unless “the employer
   acted with an actual intent to injure the employee, with full knowledge that
   the employee would be injured and with the purpose of the action being to
   cause injury to the employee.” Id.; see also Petty v. Baptist Mem’l Health Care
   Corp., 190 So. 3d 17, 25 (Miss. Ct. App. 2015) (applying Bowden to bar claim
   of negligent infliction of emotional distress); Crawford v. Bannum Place of
   Tupelo, 556 F. App’x 279, 287–88 (5th Cir. 2014).
          As for the individual Defendants, Campbell has not identified
   evidence of negligent acts by any of them. 2 Defendants argued in the district
   court and on appeal that Campbell had produced no such evidence, and
   Campbell has not pointed to any on appeal. Even viewing all evidence of
   alleged false statements and human resource failures at Novartis in the light
   most favorable to Campbell, this evidence does not connect her alleged
   injuries to any of the individual Defendants’ conduct, negligent or otherwise.
   Summary judgment was therefore proper as to those Defendants as well.




           2
              The district court granted summary judgment because Campbell had failed to
   show physical manifestations of injury in connection with her emotional harm, but we may
   affirm summary judgment “on any grounds supported by the record and presented to the
   district court.” Salinas, 952 F.3d at 682 (citation omitted).




                                              4
Case: 20-60348        Document: 00515652492             Page: 5      Date Filed: 11/25/2020




                                        No. 20-60348


                                              C.
           We also conclude summary judgment was properly granted on
   Campbell’s claim of intentional interference with employment. To make out
   that claim, Campbell must show: “(1) that the acts were intentional and
   willful; (2) that they were calculated to cause damage to the plaintiffs in their
   lawful business; (3) that they were done with the unlawful purpose of causing
   damage and loss, without right or justifiable cause on the part of the
   defendant (which constitutes malice); and (4) that actual damage and loss
   resulted.” McClinton v. Delta Pride Catfish, Inc., 792 So. 2d 968, 976 (Miss.
   2001) (citation omitted). In the first place, Campbell cannot maintain this
   tort claim against Novartis, as a party to her employment contract, but only
   the individual Defendants who are “strangers” to that contract. Cenac v.
   Murry, 609 So.2d 1257, 1269 (Miss. 1992).
           Against the individual Defendants, Campbell has failed to show
   enough evidence of intentional tortious acts to create a genuine fact dispute. 3
   On appeal, Campbell points only to a witness’s deposition testimony that
   unspecified people “made . . . decisions to punish [Campbell] and wreck
   [her] career opportunities at Novartis.” That witness also described
   Campbell’s situation as “a colossal failure of human resources” but did not
   name any of the Defendants in connection with her allegations. 4 This
   evidence fails to create a fact dispute on whether any individual Defendants
   committed “intentional and willful” acts “calculated to cause damage” to
   Campbell’s employment. Summary judgment was therefore proper.


           3
             The district court ordered summary judgment because it found no dispute
   whether Campbell had suffered actual damages, or whether she had alleged any specific
   tortious acts. We find this second ground was sufficient and need not consider the first.
           4
             The witness did criticize the management decisions of Kathleen Murphy, who
   was originally named as a defendant but dismissed before summary judgment.




                                              5
Case: 20-60348       Document: 00515652492             Page: 6      Date Filed: 11/25/2020




                                        No. 20-60348


                                             D.
          Finally, we conclude summary judgment was proper on Campbell’s
   breach of contract claim. Campbell alleges Novartis breached contractual
   obligations by failing to follow policies set forth in an employee handbook. 5
   Specifically, she claims Novartis allowed other employees to “harass and
   defame her” and flouted its policies concerning investigation, conflict
   resolution, and information privacy, all of which deprived Campbell of a
   “safe working environment.” Even assuming Novartis acted contrary to
   these policies, however, Campbell has failed to point to evidence that
   Novartis agreed to be bound by them. To the contrary, these documents
   themselves state that they apply only to “to all [Novartis] associates.”
   Furthermore, implying that Novartis was contractually obligated to abide by
   these policies would also contradict its express disclaimer that “[n]o . . .
   statements, materials, or policies provided by Novartis are intended to, or
   shall, alter the at-will nature of any employee’s employment with the
   Company.” See, e.g., S. Farm Bureau Life Ins. Co. v. Thomas, 299 So. 3d 752,
   756–57 (Miss. 2020) (employee handbook did not create enforceable
   employment contract). Accordingly, we affirm summary judgment of
   Campbell’s breach of contract claim. 6
          AFFIRMED.




          5
             Rather than a single handbook, Campbell has produced excerpts of several
   different Novartis policy statements.
          6
             Campbell also claims that Novartis breached the implied duty of good faith and
   fair dealing, but Mississippi law does not recognize such a duty in at-will employment
   contracts. See, e.g., Hartle v. Packard Elec., 626 So. 2d 106, 110 (Miss. 1993).




                                              6